Citation Nr: 1734527	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-26 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residual scar, left lateral eye orbit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is currently with the Roanoke, Virginia, RO.  

The June 2008 rating decision granted service connection for a left eye scar effective June 1, 2008, and assigned a noncompensable (0 percent) rating.  In March 2010, the RO increased the rating to 10 percent effective for the period on appeal. In September 2016, the Board remanded the matter to the RO for further development.  The issue is now ready for adjudication.


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's left eye scar measured approximately 5.0 centimeters (cm.) X 0.1 cm., caused some asymmetry in the eyes, had a depressed surface contour, and adhered to underlying tissue; visible or palpable tissue loss, gross distortion or asymmetry of two or more features or paired set of features, four or five characteristics of disfigurement, pain, or instability have not been shown.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for residual scar, left lateral eye orbit, have been met from June 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (2008); 38 C.F.R. §§ 4.7, 4.118, DC 7800 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the pendency of the appeal, the applicable rating criteria for skin disorders were amended, effective October 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Veteran is entitled to the most favorable version of a regulation that was revised during an appeal; thus, the Board will consider the left eye scar under both the criteria in the VA Schedule for Rating Disabilities in effect at the time of the filing of the January 2008 claim, and under the revised criteria in effect as of October 23, 2008, and apply the version that would afford the highest rating.

The Veteran is in receipt of a 10 percent rating for the left eye scar for the entire rating period on appeal under DC 7800.  Under DC 7800, for disfigurement of the head, face, or neck, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or paired sets of features, or with six or more characteristics of disfigurement.

Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 inches (in.) or more (13 or more cm.) in length; scar at least 1/4 in. (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.). 

The amended rating criteria under DC 7800 remains unchanged from the regulations in effect prior to October 23, 2008, with the exception of the addition of Notes (4) and (5).  Note (4) provides that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are to be separately evaluated under the appropriate diagnostic code(s) and combined with the evaluation assigned under DC 7800.  Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  

The Veteran generally contends that a higher rating for the left eye scar is warranted.  Service treatment records reveal that he was involved in a motor vehicle accident in July 2007 and sustained trauma to the left orbital area of the head.  A July 2007 service treatment record reflects that he underwent an open reduction internal fixation procedure for a left-sided zygomaticomaxillary complex fracture.

At a March 2008 pre-discharge VA examination, the Veteran reported that the left eye scar was caused by a prior motor vehicle accident.  The examiner noted a level scar present at the left lateral eye orbit area measuring 3.0 cm. X 0.2 cm., and hyperpigmentation of less than 6 sq. in.  The clinical assessment was negative for tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, and abnormal texture.  The examiner also found that the left eye scar did not cause facial distortion or asymmetry of the nose, chin, forehead, eyes, ears, cheeks, or lips.

In a September 2008 private medical statement, Dr. J.M. conveyed that the Veteran had been receiving treatment for the left eye scar.  The left eye scar measured approximately 2 in. in length with visible depression and adherence to underlying tissue and had been treated with Restylane injections to raise the visible depression and make it less conspicuous; however, the injected material would eventually be absorbed after a period of time such that the Veteran would need to get the Restylane injections on an annual basis.

A July 2011 private treatment record reveals the Veteran had been seen several times for cosmetic concerns regarding the left eye scar.  He reported receiving several Restylane injections but still felt that there was some residual depression and some asymmetry.  Upon examination, the clinician observed a curvilinear scar measuring approximately 5.0 cm. that was slightly depressed and appeared white.  The clinician noted that the left eye scar caused slight restriction of the orbicularis oculi muscle above the scar that in turn, caused some asymmetry during function of the orbicularis.

In a July 2015 VA examination, the examiner found two separate left orbital scars measuring 4.0 cm. X 0.1 cm. and 3.0 cm. X 0.1 cm.  Neither of the left eye scars were found to be painful or unstable.  Additionally, clinical assessment was negative for elevation, depression, adherence to underlying tissue, missing underlying soft issue, abnormal pigmentation or texture, or distortion of facial features.  The examiner specifically addressed the July 2011 private treatment record discussed above by stating that no depressed scar or asymmetry was noted during the current examination.  The examination report also contained color photographs of the left eye scar.

Based on the foregoing, the Board finds that for the entire rating period on appeal, the left eye scar measured approximately 5.0 cm. X 0.1 cm., caused some asymmetry in the eyes, had a depressed surface contour, and adhered to underlying tissue.  

Specifically, the September 2008 private treatment record reflects the left eye scar appeared visibly depressed and was treated with Restylane injections to minimize the severity of the depression, the September 2008 clinician also found adherence of the left eye scar to underlying tissue.  Further, the July 2011 clinician observed the left eye scar appeared depressed and resulted in some asymmetry as the scar caused a slight restriction of the orbicularis oculi muscle located above the left eye scar.  

Although the July 2015 VA examiner indicated negative findings for depression, adherence to underlying tissue, and distortion of facial features, these findings were inconsistent with the color photographs of the left eye scar taken during the examination, which revealed that the surface contour of the scar was visibly depressed.  As such, the findings contained in the July 2015 VA examination report are outweighed by the findings contained in the September 2008 and July 2011 private treatment records.  Accordingly, the evidence demonstrates that a 30 percent rating for the left eye scar has been more nearly approximated for the entire time on appeal.

Next, a rating in excess of 30 percent for the left eye scar is not warranted.  The weight of the lay and medical evidence demonstrates that the left eye scar does not measure more than 5 in. (13 cm. or more) in length, is not at least one-quarter inch (0.6 cm.) wide at the widest part, is not hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), is not abnormally textured in an area exceeding 6 sq. in., and is not indurated and inflexible in an area exceeding 6 sq. in., in support of the next higher 50 percent rating.  Further, the evidence demonstrates that the left eye scar did not have visible or palpable tissue loss or caused either gross distortion or asymmetry of two features or paired sets of features.  

Specifically, the July 2011 clinician measured the curvilinear left eye scar to be 5.0 cm. long.  At best, the left eye scar measured 0.2 cm. wide as reflected in the March 2008 VA examination report; however, the other medical evidence of record overwhelmingly measured the left eye scar to be 0.1 cm. wide.  Regardless, the evidence does not show that the left eye scar affected an area exceeding 6 sq. in. as evidenced by the color photographs included in the July 2015 VA examination report.  While the July 2011 private treatment record shows the left eye scar caused some asymmetry during function of the orbicularis, the clinician did not find that the left eye scar resulted in gross distortion or asymmetry of two features or paired sets of features.

For these reasons, the evidence weighs against the assignment of a rating in excess of 30 percent for the left eye scar for the entire rating period from June 1, 2008.  Because the preponderance of the evidence is against the claim for an even higher rating, the benefit of the doubt doctrine is not for application.  

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  To the contrary, the symptomatology and impairment caused by the Veteran's left eye scar, such as the size and the shape of the scar, some asymmetry in the eyes, surface contour depressed on palpation, and adherence to underlying tissue, are like or similar to those explicitly listed in rating criteria, which considers size, shape, and various signs of disfigurement.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his residual scarring is more severe than is reflected by the assigned rating.  As was explained in the decision above, the criteria for an even higher rating were considered, but the now-assigned 30 percent rating is most appropriate. 

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Next, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, as distinguished from the facts in Rice, the evidence of record does not indicate that the Veteran is unemployable due to one or more service-connected disabilities.  As such, the issue of entitlement to a TDIU has not been raised and is not before the Board on appeal. 

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As the Veteran is challenging the rating assigned following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  Thus, VA satisfied its duty to notify.  Further, information and evidence associated with the claims file includes the military personnel records, service treatment records, private treatment records, and VA examination reports.  

The March 2008 and July 2015 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and offered an opinion with supporting rationale.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

A 30 percent rating, but no higher, for residual scar, left lateral eye orbit, is granted subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


